DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment filed May 16, 2022 has been entered.
Response to Amendment, Arguments/Remarks, and Request for Reconsideration
Applicant’s amendment to Claims 1, 5, 9, 13, and 17 have been entered. Claims 4, 12, and 20 were canceled. Claims 1-3, 5-7, 9-11, 13-15, 17-19, and 21-22 remain pending and are presented to be examined upon their merits.
Applicant’s amendments to the Claims have overcome each and every rejection under 35 U.S.C. § 103 previously set forth in the Non-Final Correspondence mailed March 18, 2022.
Allowable Subject Matter
Claims 1-3, 5-7, 9-11, 13-15, 17-19, and 21-22 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  Under the 2019 Revised Patent Subject Matter Eligibility Guidance as has been currently administered through the USPTO, the Claims qualify as eligible subject matter that is not herein rejected by the USPTO under 35 U.S.C. 101 under the  USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance applicable during examination before the USPTO. Regarding the independent Claims, the differences between the claimed invention and the cited prior art are such that the claimed invention as a whole would not have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains as evidenced by the prosecution record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
    
        
            
                                
            
        
    

Prior Art: Claims 1-3, 5-7, 9-11, 13-15, 17-19, and 21-22 are not rejected under either 35 U.S.C. 102 or 35 U.S.C. 103. Relevant to the claimed subject matter is Chinese Patent Application CN 106815722 A of YIFENG, ZHANG, (hereinafter "YIFENG") in view of Chinese Patent Application CN 108053211 A of CHENGGEN, SONG et al., (hereinafter "CHENGGEN") in further view of U.S. Patent Application Publication No. US 2019/0378069 A1 of Deshpande; Pralhad Dinesh et al., (hereinafter "DESHPANDE"). 
    
        
            
                                
            
        
    

Claim 1, EXAMINER's Analysis: Claim 1 is not rejected under either 35 U.S.C. 102 or 35 U.S.C. 103. YIFENG and CHENGGEN and DESHPANDE is deemed the most similar relevant cited prior art. Claim 1 is an independent claim. 
Regarding and as per CLAIM 1, a computer-implemented method, comprising: (YIFENG: discloses "the system may include a terminal node 10, a verification node 20, a packaging node 30, and a blockchain 40[; a]mong them, the terminal node 10, the verification node 20, and the packaging node 30 may be electronic devices such as personal computers, smart phones, tablet computers, personal digital assistants, and servers[; t]hese electronic devices can be installed with various communication client applications, such as instant messaging tools, email clients, social platform software, audio and video software, and so on[; a]mong them, these electronic devices have memories, logical operation processors, control elements, and so on[; t]hese electronic devices can send data requests, or can receive data requests, and can also analyze, verify, and store data" par. [0039] or "[i]t should be noted that the implementation of the functional units shown in this embodiment may be hardware, software, firmware, or a combination thereof[; w]hen implemented in hardware, it can be, for example, an electronic circuit, an application specific integrated circuit (ASIC), appropriate firmware, a plug-in, a function card, and so on[; w]hen implemented in software, the elements of the present invention are programs or code segments used to perform required tasks[; t]he program or code segment may be stored in a machine-readable medium, or transmitted on a transmission medium or a communication link through a data signal carried in a carrier wave. "[m]achine-readable medium" may include any medium that can store or transmit information[; e]xamples of machine-readable media include electronic circuits, semiconductor memory devices, ROM, flash memory, erasable ROM (EROM), floppy disks, CD-ROMs, optical disks, hard disks, fiber optic media, radio frequency (RF) links, and so on[; t]he code segment can be downloaded via a computer network such as the Internet, an intranet, and so on" par. [0103] or "technical solution essentially or the part that contributes to the existing technology can be embodied in the form of a software product, and the computer software product can be stored in a computer-readable storage medium, such as ROM/RAM, magnetic A disc, an optical disc, etc., include a number of instructions to make a computer device (which may be a personal computer, a server, or a network device, etc.) execute the methods described in each embodiment or some parts of the embodiment" par. [0119]) 
• 1 ¶ 2 • receiving, by a client device, an initialization instruction in advance of a transaction initiated by a user through a use account; Line Comment: (YIFENG: doesn't expressly and explicitly recite receiving, by a client device, an initialization instruction in advance of a transaction initiated by a user through a use account --- moreover (the sections of CITED PRIOR ART of Record relied upon thus far either alone or in any combination together: don't disclose, teach, or suggest this feature exactly as recited in a the same context of the entirety of this claim); 
• 1 ¶ 3 • in response to the initialization instruction, establishing a connection by the client device with a node device in a block chain and obtaining, by the client device, a Nonce list corresponding to the user account and that is maintained in a blockchain, the Nonce list comprising a plurality of Nonce records, each Nonce record comprising a composite structure including a group identifier indicating a group to which a transaction belongs, a Nonce value associated with the user account, and an index identifier indicating a rank of the Nonce record among the plurality of Nonce records in the Nonce list based upon the Nonce value; Line Comment: (YIFENG: doesn't expressly and explicitly recite in response to the initialization instruction, establishing a connection by the client device with a node device in a block chain and obtaining, by the client device, a Nonce list corresponding to the user account and that is maintained in a blockchain, the Nonce list comprising a plurality of Nonce records, each Nonce record comprising a composite structure including a group identifier indicating a group to which a transaction belongs, a Nonce value associated with the user account, and an index identifier indicating a rank of the Nonce record among the plurality of Nonce records in the Nonce list based upon the Nonce value --- moreover (the sections of CITED PRIOR ART of Record relied upon thus far either alone or in any combination together: don't disclose, teach, or suggest this feature exactly as recited in a the same context of the entirety of this claim); 
With respect to above-noted claimed elements [2]-(CHENGGEN:) "with" and [3]-"each" and [4]-"including a group" and [5]-"indicating" and [6]-"to which" and [7]-"belongs" and [8]-(DESHPANDE:) "a rank" and [9]-"based upon" which are disclosed by CHENGGEN and DESHPANDE, respectively: the teachings and/or suggestions within the disclosure of YIFENG thus far relied upon does not mention within its descriptions an explicit and express recitation of [2]-(CHENGGEN:) "with" and [3]-"each" and [4]-"including a group" and [5]-"indicating" and [6]-"to which" and [7]-"belongs" and [8]-(DESHPANDE:) "a rank" and [9]-"based upon" as required by the claim under examination. Nonetheless, herein relied upon are portions of the disclosures of CHENGGEN and DESHPANDE, respectively, which sufficiently teach the features appurtenant to the claimed invention as pointed out above with reference(s) to exemplary disclosures within CHENGGEN and DESHPANDE, respectively, that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of YIFENG and as further modified and/or combined in the limitation of the above claim paragraph by adding or substituting the features [2]-(CHENGGEN:) "with" and [3]-"each" and [4]-"including a group" and [5]-"indicating" and [6]-"to which" and [7]-"belongs" and [8]-(DESHPANDE:) "a rank" and [9]-"based upon" as taught and/or suggested by CHENGGEN and DESHPANDE, respectively, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were readily reckonable to that ordinarily skilled one person in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of YIFENG as further modified in the limitation of the above claim paragraph with these above-described teachings of [2]-(CHENGGEN:) "with" and [3]-"each" and [4]-"including a group" and [5]-"indicating" and [6]-"to which" and [7]-"belongs" and [8]-(DESHPANDE:) "a rank" and [9]-"based upon" sufficiently taught, suggested, and/or disclosed in CHENGGEN and DESHPANDE, respectively, because that one artisan of skill having ordinary skill in the art at the time of the effective filing date of the invention would have had motivations of "to improve the processing efficiency of the verification processing of the multiple transaction applications received by the accounting node". (CHENGGEN: par. [0007]). 
• 1 ¶ 4 • storing, by the client device, the Nonce list on the client device as a locally saved Nonce list, wherein the locally saved Nonce list is maintained by the client device; Line Comment: (YIFENG: doesn't expressly and explicitly recite storing, by the client device, the Nonce list on the client device as a locally saved Nonce list, wherein the locally saved Nonce list is maintained by the client device --- moreover (the sections of CITED PRIOR ART of Record relied upon thus far either alone or in any combination together: don't disclose, teach, or suggest this feature exactly as recited in a the same context of the entirety of this claim); 
With respect to above-noted claimed elements [2]-(DESHPANDE:) "on" and [3]-"as a locally saved" and [4]-"is maintained" which are disclosed by DESHPANDE: the teachings and/or suggestions within the disclosures of YIFENG and CHENGGEN thus far relied upon fail to include within the authors' writings an explicit and express recitation of [2]-(DESHPANDE:) "on" and [3]-"as a locally saved" and [4]-"is maintained" as presented within the instant claim. Notwithstanding the foregoing, herein relied upon are portions of the disclosure of DESHPANDE which sufficiently teaches the features apposite to the claimed invention as pointed out above with citation(s) to exemplary disclosures within DESHPANDE that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of YIFENG and CHENGGEN by adding or substituting the features [2]-(DESHPANDE:) "on" and [3]-"as a locally saved" and [4]-"is maintained" as taught and/or suggested by DESHPANDE, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were easily foreseeable to that one person of ordinary skill in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of YIFENG and CHENGGEN with these previously described teachings of [2]-(DESHPANDE:) "on" and [3]-"as a locally saved" and [4]-"is maintained" sufficiently taught, suggested, and/or disclosed in DESHPANDE because that skilled one artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of "management of blockchain transactions, and more particularly, to using a procedure for maximizing retention of transaction results". (DESHPANDE: par. [0001]). 
• 1 ¶ 5 • after storing the Nonce list on the client device as the locally saved Nonce list, receiving, by the client device, a plurality of transactions initiated by a user through a user account, wherein the plurality of transactions need to be concurrently executed; Line Comment: (YIFENG: doesn't expressly and explicitly recite after storing the Nonce list on the client device as the locally saved Nonce list, receiving, by the client device, a plurality of transactions initiated by a user through a user account, wherein the plurality of transactions need to be concurrently executed --- moreover (the sections of CITED PRIOR ART of Record relied upon thus far either alone or in any combination together: don't disclose, teach, or suggest this feature exactly as recited in a the same context of the entirety of this claim); 
• 1 ¶ 6 • in response, accessing, by the client device, the locally saved Nonce list without exchanging data with the node device from which the Nonce list was obtained; Line Comment: (YIFENG: doesn't expressly and explicitly recite in response, accessing, by the client device, the locally saved Nonce list without exchanging data with the node device from which the Nonce list was obtained --- moreover (the sections of CITED PRIOR ART of Record relied upon thus far either alone or in any combination together: don't disclose, teach, or suggest this feature exactly as recited in a the same context of the entirety of this claim); 
• 1 ¶ 7 • obtaining, by the client device, from the locally saved Nonce list, available Nonce records (YIFENG: discloses "first verification unit is used to verify whether the nonce is repeated within the preset interactive sequence number range" par. [0023] or "first parsing unit 720 can be used to parse the interactive sequence number nonce in the interactive information; the first verification unit 730 can be used to verify whether the nonce is repeated within the preset interactive sequence number range" par. [0109] and "nonce" pars. [0005], [0010]-[0011], [0014]-[0016], [0018]-[0019], [0022]-[0025], [0043]-[0045], [0048], [0054]-[0055], [0064], [0075]-[0077], [0083], [0101]-[0102], [0104], [0107], [0109]-[0110] and "a non-repetitive interaction sequence number nonce within the preset interaction sequence number range" pars. [0018], [0048], [0101] or "an interactive sequence number nonce that is not repeated within the preset interactive sequence number range" par. [0043] and "[b]lockchain technology requires the accounting nodes participating in the system to record all the information and data generated by the system in a period of time into a block through a cryptographic algorithm, and generate the hash value of the block to link to the next block as a school" par. [0004] or "recording user transactions by the blockchain, which means that the information sent by the user is recognized by the blockchain network and recorded in a certain block" par. [0046]) that comprise a same group identifier (YIFENG: doesn't expressly and explicitly recite a same group identifier --- however CHENGGEN: clearly discloses, teaches, and/or suggests the feature -- "[g]roup the multiple transaction applications according to the transaction information corresponding to each of the transaction applications to obtain N sets, so that the multiple transaction applications contained in each set are created by different transaction initiators Transaction application" pars. [0011], [0127] or "the plurality of transaction applications are grouped according to the transaction information corresponding to each transaction application to obtain N sets, so that The multiple transaction applications included in each set are transaction applications created by different transaction initiators" par. [0022] or "[g]roup a plurality of said transaction applications according to the address of the transaction initiator corresponding to each said transaction application to obtain N sets" pars. [0023], [0139] or "grouping unit is configured to group a plurality of the transaction applications according to the transaction information corresponding to each of the transaction applications acquired by the acquisition unit to obtain N sets" par. [0031] or "the grouping unit is specifically configured to perform transaction requests on a plurality of the transaction applications according to the transaction initiator address corresponding to each transaction application" par. [0043] or "multiple transaction applications are grouped according to the address of the transaction initiator corresponding to each transaction application to obtain N sets" par. [0080] or "grouping unit 32 is configured to group a plurality of the transaction applications according to the transaction information corresponding to each of the transaction applications acquired by the acquiring unit 31 to obtain N sets" par. [0101] or "group the obtained multiple transaction applications after the accounting node obtains the multiple transaction applications received within the preset time interval, so that the multiple transaction applications contained in each set after the grouping are grouped" pars. [0076], [0119]), [See Remarks Below] for the plurality of transactions, wherein each available Nonce record is for a respective transaction of the plurality of transactions; (YIFENG: discloses "packaging is a method of recording user transactions by the blockchain, which means that the information sent by the user is recognized by the blockchain network and recorded in a certain block" par. [0046] or "the transaction party to issue multiple parallel transactions at the same time" par. [0098] and "packaging is a method of recording user transactions by the blockchain, which means that the information sent by the user is recognized by the blockchain network and recorded in a certain block" par. [0046] and "the transaction party to determine whether a transaction request can return the processing result within a specified time, which greatly affects the immediacy of the transaction" par. [0098]) 
With respect to above-noted claimed elements [1] "a same group identifier" and [2] "identifier" which are disclosed by CHENGGEN: the teachings and/or suggestions within the disclosures of YIFENG and DESHPANDE thus far relied upon omit to record within the authors' descriptions an explicit and express recitation of [1] "a same group identifier" and [2] "identifier" as recited in the instant claim. Nevertheless, herein relied upon are portions of the disclosure of CHENGGEN which sufficiently teaches the features appurtenant to the claimed invention as annotated above with quotation(s) of exemplary disclosures within CHENGGEN that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of YIFENG and DESHPANDE by adding or substituting the features [1] "a same group identifier" and [2] "identifier" as taught and/or suggested by CHENGGEN, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were simply ascertainable to that ordinarily skilled one person in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of YIFENG and DESHPANDE with these above-described teachings of [1] "a same group identifier" and [2] "identifier" sufficiently taught, suggested, and/or disclosed in CHENGGEN because that skilled one artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of "to improve the processing efficiency of the verification processing of the multiple transaction applications received by the accounting node". (CHENGGEN: par. [0007]). 
• 1 ¶ 8 • respectively adding, by the client device, the available Nonce records to the plurality of transactions; and (YIFENG: doesn't expressly and explicitly recite respectively adding, by the client device, the...records to the plurality of transactions; and --- however DESHPANDE: clearly discloses, teaches, and/or suggests the feature -- "[a] ledger is a sequenced, tamper-resistant record of all state transitions of a blockchain[; s]tate transitions may result from chaincode invocations (i.e., transactions) submitted by participating parties (e.g., client nodes, ordering nodes, endorser nodes, peer nodes, etc.)[; a] transaction may result in a set of asset key-value pairs being committed to the ledger as one or more operands, such as creates, updates, deletes, and the like[; t]he ledger includes a blockchain (also referred to as a chain) which is used to store an immutable, sequenced record in blocks[; t]he ledger also includes a state database which maintains a current state of the blockchain[; t]here is typically one ledger per channel[; e]ach peer node maintains a copy of the ledger for each channel of which they are a member" par. [0028] and "to screen transactions may include identifying a number of different accounts and their corresponding transactions[; s]ome transactions may require a first amount of cost based on transaction size, others may have different transaction costs[; i]n this particular heuristic approach, the operations may include, for each account T, generate cost per unit (in kb) cost_unit_i[n] for each nonce value n=1, 2..., and S*=Set of transactions already picked[; i]nitially empty[; n]ext, while leftover blocksize and un-picked transactions size [less than] leftover blocksize: for each account i, pick cost_i_max=argmax n (cost_unit_i[n])[; t]he option is selected with a maximum cost s*, and the feasibility of adding to the block is checked and s* is added to S* and the leftover block_size is updated[; e]xamples of accounts with a number of transactions may include 1 (cost per kb for each transaction, size of transaction) with (3,2) for account A, (6,1) for account B and (2,2) for account C[; t]he transactions included=1, 2 (cost per kb for each transaction, size of transaction) may include (8,3) for A, (9,5) for B and (8,3) for C[; t]he transactions included=1, 2, 3 (cost per kb for each transaction, size of transaction) may provide (4,9) for A, (3,13) for B and (4,5) for C[; t]he result of an example execution is a set of transactions=[B: (9,5), A(3,2)1], with a total cost=9*5+3*2=51[; t]his example is provided merely to demonstrate different accounts, costs and transactions sizes and other values may be identified when performing heuristic analyses" par. [0049]), [See Remarks Below] 
With respect to above-noted claimed element "respectively adding" which is disclosed by DESHPANDE: the teachings and/or suggestions within the disclosures of YIFENG and CHENGGEN thus far relied upon do not include within the authors' explanations an explicit and express recitation of respectively adding as recited in the instant claim. Notwithstanding the foregoing, herein relied upon are portions of the disclosure of DESHPANDE which sufficiently teaches the feature applicable to the claimed invention as commented about above with quotation(s) of exemplary disclosures within DESHPANDE that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of YIFENG and CHENGGEN by adding or substituting the feature respectively adding as taught and/or suggested by DESHPANDE, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were plainly foreseeable to that ordinarily skilled one person in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of YIFENG and CHENGGEN with these previously described teachings of "respectively adding" sufficiently taught, suggested, and/or disclosed in DESHPANDE because that skilled one artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of "management of blockchain transactions, and more particularly, to using a procedure for maximizing retention of transaction results". (DESHPANDE: par. [0001]). 
• 1 ¶ 9 • publishing, by the client device, the plurality of transactions in the blockchain, so that (YIFENG: discloses "the sending unit 620 is configured to send the interaction information set with the interaction sequence number nonce to Blockchain sending" par. [0101] or "sign the interactive information with the interactive serial number nonce and the packed block height threshold blockLimit, and send it to the blockchain" par. [0107] and "[b]lockchain technology requires the accounting nodes participating in the system to record all the information and data generated by the system in a period of time into a block through a cryptographic algorithm, and generate the hash value of the block to link to the next block as a school" par. [0004] or "recording user transactions by the blockchain, which means that the information sent by the user is recognized by the blockchain network and recorded in a certain block" par. [0046]) for each available record, a node device in the blockchain matches (YIFENG: doesn't expressly and explicitly recite matches --- however CHENGGEN: clearly discloses, teaches, and/or suggests the feature -- "[j]udging whether the first summary information and the second summary information corresponding to each transaction application are the same" pars. [0020], [0136] or "judge whether the first summary information and the second summary information corresponding to each transaction application are the same" pars. [0041], [0111] or "the transaction application is successfully verified when the first determination submodule determines that the first summary information corresponding to the transaction application is the same as the second summary information" par. [0042] or "the grouping unit 32 is specifically configured to compare multiple transactions according to the address of the transaction initiator corresponding to each transaction application[; t]he transaction applications are grouped to obtain N sets, so that the multiple transaction applications included in each set are transaction applications created by different transaction initiators" par. [0113]), [See Remarks Below] the available Nonce record in a corresponding transaction published by the client device with the Nonce records (YIFENG: discloses "packaging is a method of recording user transactions by the blockchain, which means that the information sent by the user is recognized by the blockchain network and recorded in a certain block" par. [0046]) in the Nonce list maintained in the blockchain and when the available Nonce record matches a target Nonce record (YIFENG: doesn't expressly and explicitly recite and when the available Nonce record matches a target Nonce record --- however CHENGGEN: clearly discloses, teaches, and/or suggests the feature -- 047), [See Remarks Below] in the Nonce list maintained in the blockchain, the node device processes (YIFENG: discloses "the accounting nodes participating in the system" par. [0004] or "other nodes verify the validity of the block's data to choose whether to accept the accounting result" par. [0004] or "terminal node 10" pars. [0039]-[0040], [0042], [0045], [0047], [0079] or "verification node 20" pars. [0039]-[0040], [0063]-[0064], [0079] or "packaging node 30" pars. [0039]-[0040], [0063]-[0064], [0079]) the corresponding transaction, and concurrently executes (YIFENG: doesn't expressly and explicitly recite , and concurrently executes --- however CHENGGEN: clearly discloses, teaches, and/or suggests the feature -- "verification module 332 is configured to perform parallel verification processing on the digital signatures corresponding to multiple transaction applications according to the transaction information corresponding to each of the transaction applications included in the set" par. [0106] or "verification module 333 is configured to perform parallel verification processing on the transaction information corresponding to the plurality of transaction applications successfully verified by the verification module 332" par. [0107] or "[t]ransaction applications created for different transaction initiators are then sequentially verified in parallel for multiple transaction applications contained in each set" par. [0119]), [See Remarks Below] a plurality of the processed transactions with the same group identifier. (YIFENG: discloses "packaging is a method of recording user transactions by the blockchain, which means that the information sent by the user is recognized by the blockchain network and recorded in a certain block" par. [0046] or "the transaction party to issue multiple parallel transactions at the same time" par. [0098]) 
With respect to above-noted claimed elements [1] "matches the available Nonce record" and [2] "when the available Nonce record" and [3] "matches a target" and [4] "record" and [5] "concurrently executes a plurality of the processed transactions" which are disclosed by CHENGGEN: the teachings and/or suggestions within the disclosures of YIFENG and DESHPANDE thus far relied upon fail to record within the authors' descriptions an explicit and express recitation of [1] "matches the available Nonce record" and [2] "when the available Nonce record" and [3] "matches a target" and [4] "record" and [5] "concurrently executes a plurality of the processed transactions" as presented within the claim being considered. However, herein relied upon are portions of the disclosure of CHENGGEN which sufficiently teaches the features applicable to the claimed invention as annotated above with quotation(s) of exemplary disclosures within CHENGGEN that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of YIFENG and DESHPANDE by adding or substituting the features [1] "matches the available Nonce record" and [2] "when the available Nonce record" and [3] "matches a target" and [4] "record" and [5] "concurrently executes a plurality of the processed transactions" as taught and/or suggested by CHENGGEN, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were readily foreseeable to that ordinarily skilled one person in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of YIFENG and DESHPANDE with these above-described teachings of [1] "matches the available Nonce record" and [2] "when the available Nonce record" and [3] "matches a target" and [4] "record" and [5] "concurrently executes a plurality of the processed transactions" sufficiently taught, suggested, and/or disclosed in CHENGGEN because that skilled one artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of "to improve the processing efficiency of the verification processing of the multiple transaction applications received by the accounting node". (CHENGGEN: par. [0007]). 
    
        
            
                                
            
        
    

Claim 2, EXAMINER's Analysis: Claim 2 is not rejected under either 35 U.S.C. 102 or 35 U.S.C. 103. YIFENG and CHENGGEN and DESHPANDE (of which particularly YIFENG) is deemed the most similar relevant cited prior art. Claim 2 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. 
Regarding and as per CLAIM 2, the computer-implemented method of claim 1, wherein the plurality of transactions that need to be concurrently executed comprise a plurality of transactions of a same transaction type. (YIFENG: discloses "packaging is a method of recording user transactions by the blockchain, which means that the information sent by the user is recognized by the blockchain network and recorded in a certain block" par. [0046] or "the transaction party to issue multiple parallel transactions at the same time" par. [0098]) 
    
        
            
                                
            
        
    

Claim 3, EXAMINER's Analysis: Claim 3 is not rejected under either 35 U.S.C. 102 or 35 U.S.C. 103. YIFENG and CHENGGEN and DESHPANDE (of which particularly YIFENG and CHENGGEN and DESHPANDE) is deemed the most similar relevant cited prior art. Claim 3 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. 
Regarding and as per CLAIM 3, the computer-implemented method of claim 1, further comprising: (YIFENG: discloses "the system may include a terminal node 10, a verification node 20, a packaging node 30, and a blockchain 40[; a]mong them, the terminal node 10, the verification node 20, and the packaging node 30 may be electronic devices such as personal computers, smart phones, tablet computers, personal digital assistants, and servers[; t]hese electronic devices can be installed with various communication client applications, such as instant messaging tools, email clients, social platform software, audio and video software, and so on[; a]mong them, these electronic devices have memories, logical operation processors, control elements, and so on[; t]hese electronic devices can send data requests, or can receive data requests, and can also analyze, verify, and store data" par. [0039] or "[i]t should be noted that the implementation of the functional units shown in this embodiment may be hardware, software, firmware, or a combination thereof[; w]hen implemented in hardware, it can be, for example, an electronic circuit, an application specific integrated circuit (ASIC), appropriate firmware, a plug-in, a function card, and so on[; w]hen implemented in software, the elements of the present invention are programs or code segments used to perform required tasks[; t]he program or code segment may be stored in a machine-readable medium, or transmitted on a transmission medium or a communication link through a data signal carried in a carrier wave. "[m]achine-readable medium" may include any medium that can store or transmit information[; e]xamples of machine-readable media include electronic circuits, semiconductor memory devices, ROM, flash memory, erasable ROM (EROM), floppy disks, CD-ROMs, optical disks, hard disks, fiber optic media, radio frequency (RF) links, and so on[; t]he code segment can be downloaded via a computer network such as the Internet, an intranet, and so on" par. [0103] or "technical solution essentially or the part that contributes to the existing technology can be embodied in the form of a software product, and the computer software product can be stored in a computer-readable storage medium, such as ROM/RAM, magnetic A disc, an optical disc, etc., include a number of instructions to make a computer device (which may be a personal computer, a server, or a network device, etc.) execute the methods described in each embodiment or some parts of the embodiment" par. [0119]) 
• 3 ¶ 2 • in response to the plurality of transactions initiated by the user through (YIFENG: discloses "packaging is a method of recording user transactions by the blockchain, which means that the information sent by the user is recognized by the blockchain network and recorded in a certain block" par. [0046] or "the transaction party to issue multiple parallel transactions at the same time" par. [0098] and "[b]lockchain technology requires the accounting nodes participating in the system to record all the information and data generated by the system in a period of time into a block through a cryptographic algorithm, and generate the hash value of the block to link to the next block as a school[; v]erification; other nodes verify the validity of the block's data to choose whether to accept the accounting result" par. [0004] or "[s]k can be the account private key, and Sign (Content, SecretKey) can be the signature algorithm for information exchange" par. [0059]) the user account comprise a plurality of transaction groups, and each transaction group (YIFENG: doesn't expressly and explicitly recite a plurality of transaction groups, and each transaction group --- however CHENGGEN: clearly discloses, teaches, and/or suggests the feature -- "[g]roup the multiple transaction applications according to the transaction information corresponding to each of the transaction applications to obtain N sets, so that the multiple transaction applications contained in each set are created by different transaction initiators Transaction application" pars. [0011], [0127] or "the plurality of transaction applications are grouped according to the transaction information corresponding to each transaction application to obtain N sets, so that The multiple transaction applications included in each set are transaction applications created by different transaction initiators" par. [0022] or "[g]roup a plurality of said transaction applications according to the address of the transaction initiator corresponding to each said transaction application to obtain N sets" pars. [0023], [0139] or "grouping unit is configured to group a plurality of the transaction applications according to the transaction information corresponding to each of the transaction applications acquired by the acquisition unit to obtain N sets" par. [0031] or "the grouping unit is specifically configured to perform transaction requests on a plurality of the transaction applications according to the transaction initiator address corresponding to each transaction application" par. [0043] or "multiple transaction applications are grouped according to the address of the transaction initiator corresponding to each transaction application to obtain N sets" par. [0080] or "grouping unit 32 is configured to group a plurality of the transaction applications according to the transaction information corresponding to each of the transaction applications acquired by the acquiring unit 31 to obtain N sets" par. [0101] or "group the obtained multiple transaction applications after the accounting node obtains the multiple transaction applications received within the preset time interval, so that the multiple transaction applications contained in each set after the grouping are grouped" pars. [0076], [0119]), [See Remarks Below] comprises a plurality of transactions that need to be concurrently executed, determining an execution order of the plurality of transaction groups; and (YIFENG: discloses "[t]x represents the information sent independently by each node, block n is the current block height blockNumber, the blockchain will verify the received information and pack it into blocks in a certain order" par. [0040]) 
With respect to above-noted claimed elements [1] "a plurality of transaction groups" and [2] "transaction group" which are disclosed by CHENGGEN: the teachings and/or suggestions within the disclosure of YIFENG thus far relied upon does not mention within its writings an explicit and express recital of [1] "a plurality of transaction groups" and [2] "transaction group" as recited in the instant claim. However, herein relied upon are portions of the disclosure of CHENGGEN which sufficiently teaches the features appurtenant to the claimed invention as commented about above with reference(s) to exemplary disclosures within CHENGGEN that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of YIFENG by adding or substituting the features [1] "a plurality of transaction groups" and [2] "transaction group" as taught and/or suggested by CHENGGEN, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were readily foreseeable to that one person of ordinary skill in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of YIFENG with these aforementioned teachings of [1] "a plurality of transaction groups" and [2] "transaction group" sufficiently taught, suggested, and/or disclosed in CHENGGEN because that one artisan of skill having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of "to improve the processing efficiency of the verification processing of the multiple transaction applications received by the accounting node". (CHENGGEN: par. [0007]). 
• 3 ¶ 3 • respectively obtaining (YIFENG: discloses "[s]end the interactive information with the interactive serial number nonce to the blockchain" par. [0011] or "send the interactive information with the interactive serial number nonce to the blockchain" par. [0019] or "sending the interactive information with the interactive sequence number nonce set to Blockchain sending" par. [0043]) the available Nonce records that comprise the same group identifier for each (YIFENG: doesn't expressly and explicitly recite for each --- however CHENGGEN: clearly discloses, teaches, and/or suggests the feature -- "[g]roup the multiple transaction applications according to the transaction information corresponding to each of the transaction applications to obtain N sets, so that the multiple transaction applications contained in each set are created by different transaction initiators Transaction application" pars. [0011], [0127] or "the plurality of transaction applications are grouped according to the transaction information corresponding to each transaction application to obtain N sets, so that The multiple transaction applications included in each set are transaction applications created by different transaction initiators" par. [0022] or "[g]roup a plurality of said transaction applications according to the address of the transaction initiator corresponding to each said transaction application to obtain N sets" pars. [0023], [0139] or "grouping unit is configured to group a plurality of the transaction applications according to the transaction information corresponding to each of the transaction applications acquired by the acquisition unit to obtain N sets" par. [0031] or "the grouping unit is specifically configured to perform transaction requests on a plurality of the transaction applications according to the transaction initiator address corresponding to each transaction application" par. [0043] or "multiple transaction applications are grouped according to the address of the transaction initiator corresponding to each transaction application to obtain N sets" par. [0080] or "grouping unit 32 is configured to group a plurality of the transaction applications according to the transaction information corresponding to each of the transaction applications acquired by the acquiring unit 31 to obtain N sets" par. [0101] or "group the obtained multiple transaction applications after the accounting node obtains the multiple transaction applications received within the preset time interval, so that the multiple transaction applications contained in each set after the grouping are grouped" pars. [0076], [0119]), [See Remarks Below] of the plurality of transaction groups from the locally saved Nonce list, wherein group identifiers of the plurality of transaction groups indicate the execution order of the plurality of transaction groups. (YIFENG: discloses "[t]x represents the information sent independently by each node, block n is the current block height blockNumber, the blockchain will verify the received information and pack it into blocks in a certain order" par. [0040]) 
With respect to above-noted claimed element "for each of the plurality of transaction groups" which is disclosed by CHENGGEN: the teachings and/or suggestions within the disclosures of YIFENG and DESHPANDE thus far relied upon do not include within the authors' explanations an explicit and express recitation of for each of the plurality of transaction groups as required by the instant claim. However, herein relied upon are portions of the disclosure of CHENGGEN which sufficiently teaches the feature apposite to the claimed invention as pointed out above with quotation(s) of exemplary disclosures within CHENGGEN that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of YIFENG and DESHPANDE by adding or substituting the feature for each of the plurality of transaction groups as taught and/or suggested by CHENGGEN, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were simply foreseeable to that one person of ordinary skill in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of YIFENG and DESHPANDE with these above-described teachings of "for each of the plurality of transaction groups" sufficiently taught, suggested, and/or disclosed in CHENGGEN because that one skilled artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of "to improve the processing efficiency of the verification processing of the multiple transaction applications received by the accounting node". (CHENGGEN: par. [0007]). 
    
        
            
                                
            
        
    

Claim 5, EXAMINER's Analysis: Claim 5 is not rejected under either 35 U.S.C. 102 or 35 U.S.C. 103. YIFENG and CHENGGEN and DESHPANDE (of which particularly YIFENG and CHENGGEN and DESHPANDE) is deemed the most similar relevant cited prior art. Claim 5 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. 
Regarding and as per CLAIM 5, the computer-implemented method of claim 1, wherein the Nonce records in the locally saved Nonce list maintained on the client device are marked as available by default, and the method further comprises: (YIFENG: discloses "the terminal node 10 may be the initiator of the information to be processed or the receiver of the information" par. [0040] or "the Nonce setting method in this example can deliver the continuity of information to the information initiator (such as the terminal node 10) outside the blockchain" par. [0045] and "the nonce of each piece of information is definitely incremented, and the blockchain only needs to verify whether the nonce of the packaged information Tx is equal to the current nonce+1[; s]ince the nonce is smaller than the current nonce, the previously packaged Tx cannot be packaged again, and the attacker cannot forge the digital signature of the Tx, and therefore cannot manually modify the value of the nonce[; t]herefore, the traditional nonce continuous scheme does not have the problem of replay attacks[; o]nce the nonce is changed to a random value, the blockchain cannot determine whether the Tx has been packaged through a simple nonce increment attribute, so it is difficult to prevent replay attacks[; t]he introduction of blockLimit solves this problem[; s]pecifically, because a certain Tx (whether it is normally packed or replayed), it can only be packed into the block of [Tx.blockLimit-blockWindow, Tx.blockLimit][; t]herefore, the blockchain only needs to check whether the information initiated by the information initiator within the block height is duplicated" par. [0075]) 
• 5 ¶ 2 • marking the available Nonce records as unavailable in the locally saved Nonce list after obtaining, from the locally saved Nonce list maintained on the client device, the available Nonce records that comprise the same group identifier for the plurality of transactions that need to be concurrently executed and are initiated by the user through the user account. (YIFENG: discloses "the nonce of each piece of information is definitely incremented, and the blockchain only needs to verify whether the nonce of the packaged information Tx is equal to the current nonce+1[; s]ince the nonce is smaller than the current nonce, the previously packaged Tx cannot be packaged again, and the attacker cannot forge the digital signature of the Tx, and therefore cannot manually modify the value of the nonce[; t]herefore, the traditional nonce continuous scheme does not have the problem of replay attacks[; o]nce the nonce is changed to a random value, the blockchain cannot determine whether the Tx has been packaged through a simple nonce increment attribute, so it is difficult to prevent replay attacks[; t]he introduction of blockLimit solves this problem[; s]pecifically, because a certain Tx (whether it is normally packed or replayed), it can only be packed into the block of [Tx.blockLimit-blockWindow, Tx.blockLimit][; t]herefore, the blockchain only needs to check whether the information initiated by the information initiator within the block height is duplicated" par. [0075] and "[b]lockchain technology requires the accounting nodes participating in the system to record all the information and data generated by the system in a period of time into a block through a cryptographic algorithm, and generate the hash value of the block to link to the next block as a school[; v]erification; other nodes verify the validity of the block's data to choose whether to accept the accounting result" par. [0004] or "[s]k can be the account private key, and Sign (Content, SecretKey) can be the signature algorithm for information exchange" par. [0059]) 
    
        
            
                                
            
        
    

Claim 6, EXAMINER's Analysis: Claim 6 is not rejected under either 35 U.S.C. 102 or 35 U.S.C. 103. YIFENG and CHENGGEN and DESHPANDE (of which particularly YIFENG and DESHPANDE) is deemed the most similar relevant cited prior art. Claim 6 is a dependent claim that directly depends upon parent claim 5, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 1, which is an independent claim. 
Regarding and as per CLAIM 6, the computer-implemented method of claim 5, further comprising: See Prior Comment(s) at Claim 3 Par. 1; 
• 6 ¶ 2 • determining that a notification message indicating that a transaction is processed is received from the node device; and (YIFENG: discloses "[s]end the interactive information with the interactive serial number nonce to the blockchain" par. [0011] or "send the interactive information with the interactive serial number nonce to the blockchain" par. [0019] or "sending the interactive information with the interactive sequence number nonce set to Blockchain sending" par. [0043]) 
• 6 ¶ 3 • in response, monotonically increasing the Nonce value in the available Nonce record in the locally saved Nonce list maintained on the client device based on a predetermined amplitude; and (YIFENG: discloses "[s]end the interactive information with the interactive serial number nonce to the blockchain" par. [0011] or "send the interactive information with the interactive serial number nonce to the blockchain" par. [0019] or "sending the interactive information with the interactive sequence number nonce set to Blockchain sending" par. [0043] and "the nonce of each piece of information is definitely incremented, and the blockchain only needs to verify whether the nonce of the packaged information Tx is equal to the current nonce+1[; s]ince the nonce is smaller than the current nonce, the previously packaged Tx cannot be packaged again, and the attacker cannot forge the digital signature of the Tx, and therefore cannot manually modify the value of the nonce[; t]herefore, the traditional nonce continuous scheme does not have the problem of replay attacks[; o]nce the nonce is changed to a random value, the blockchain cannot determine whether the Tx has been packaged through a simple nonce increment attribute, so it is difficult to prevent replay attacks[; t]he introduction of blockLimit solves this problem[; s]pecifically, because a certain Tx (whether it is normally packed or replayed), it can only be packed into the block of [Tx.blockLimit-blockWindow, Tx.blockLimit][; t]herefore, the blockchain only needs to check whether the information initiated by the information initiator within the block height is duplicated" par. [0075] and "nonce" pars. [0005], [0010]-[0011], [0014]-[0016], [0018]-[0019], [0022]-[0025], [0043]-[0045], [0048], [0054]-[0055], [0064], [0075]-[0077], [0083], [0101]-[0102], [0104], [0107], [0109]-[0110]) 
• 6 ¶ 4 • re-marking the available Nonce record (YIFENG: discloses "the nonce of each piece of information is definitely incremented, and the blockchain only needs to verify whether the nonce of the packaged information Tx is equal to the current nonce+1[; s]ince the nonce is smaller than the current nonce, the previously packaged Tx cannot be packaged again, and the attacker cannot forge the digital signature of the Tx, and therefore cannot manually modify the value of the nonce[; t]herefore, the traditional nonce continuous scheme does not have the problem of replay attacks[; o]nce the nonce is changed to a random value, the blockchain cannot determine whether the Tx has been packaged through a simple nonce increment attribute, so it is difficult to prevent replay attacks[; t]he introduction of blockLimit solves this problem[; s]pecifically, because a certain Tx (whether it is normally packed or replayed), it can only be packed into the block of [Tx.blockLimit-blockWindow, Tx.blockLimit][; t]herefore, the blockchain only needs to check whether the information initiated by the information initiator within the block height is duplicated" par. [0075] and "first verification unit is used to verify whether the nonce is repeated within the preset interactive sequence number range" par. [0023] or "first parsing unit 720 can be used to parse the interactive sequence number nonce in the interactive information; the first verification unit 730 can be used to verify whether the nonce is repeated within the preset interactive sequence number range" par. [0109] and "nonce" pars. [0005], [0010]-[0011], [0014]-[0016], [0018]-[0019], [0022]-[0025], [0043]-[0045], [0048], [0054]-[0055], [0064], [0075]-[0077], [0083], [0101]-[0102], [0104], [0107], [0109]-[0110] and "[b]lockchain technology requires the accounting nodes participating in the system to record all the information and data generated by the system in a period of time into a block through a cryptographic algorithm, and generate the hash value of the block to link to the next block as a school" par. [0004] or "recording user transactions by the blockchain, which means that the information sent by the user is recognized by the blockchain network and recorded in a certain block" par. [0046]) as available in the locally (YIFENG: doesn't expressly and explicitly recite in the locally --- however DESHPANDE: clearly discloses, teaches, and/or suggests the feature -- "[a] ledger is a sequenced, tamper-resistant record of all state transitions of a blockchain[; s]tate transitions may result from chaincode invocations (i.e., transactions) submitted by participating parties (e.g., client nodes, ordering nodes, endorser nodes, peer nodes, etc.)[; a] transaction may result in a set of asset key-value pairs being committed to the ledger as one or more operands, such as creates, updates, deletes, and the like[; t]he ledger includes a blockchain (also referred to as a chain) which is used to store an immutable, sequenced record in blocks[; t]he ledger also includes a state database which maintains a current state of the blockchain[; t]here is typically one ledger per channel[; e]ach peer node maintains a copy of the ledger for each channel of which they are a member" par. [0028] and "to screen transactions may include identifying a number of different accounts and their corresponding transactions[; s]ome transactions may require a first amount of cost based on transaction size, others may have different transaction costs[; i]n this particular heuristic approach, the operations may include, for each account T, generate cost per unit (in kb) cost_unit_i[n] for each nonce value n=1, 2..., and S*=Set of transactions already picked[; i]nitially empty[; n]ext, while leftover blocksize and un-picked transactions size [less than] leftover blocksize: for each account i, pick cost_i_max=argmax n (cost_unit_i[n])[; t]he option is selected with a maximum cost s*, and the feasibility of adding to the block is checked and s* is added to S* and the leftover block_size is updated[; e]xamples of accounts with a number of transactions may include 1 (cost per kb for each transaction, size of transaction) with (3,2) for account A, (6,1) for account B and (2,2) for account C[; t]he transactions included=1, 2 (cost per kb for each transaction, size of transaction) may include (8,3) for A, (9,5) for B and (8,3) for C[; t]he transactions included=1, 2, 3 (cost per kb for each transaction, size of transaction) may provide (4,9) for A, (3,13) for B and (4,5) for C[; t]he result of an example execution is a set of transactions=[B: (9,5), A(3,2)1], with a total cost=9*5+3*2=51[; t]his example is provided merely to demonstrate different accounts, costs and transactions sizes and other values may be identified when performing heuristic analyses" par. [0049]), [See Remarks after Claim 1 Par. 4 herein regarding the above-identified combination] saved Nonce list maintained on the client device. (YIFENG: discloses "a non-repetitive interaction sequence number nonce within the preset interaction sequence number range" pars. [0018], [0048], [0101] or "an interactive sequence number nonce that is not repeated within the preset interactive sequence number range" par. [0043] and "the terminal node 10 may be the initiator of the information to be processed or the receiver of the information" par. [0040] or "the Nonce setting method in this example can deliver the continuity of information to the information initiator (such as the terminal node 10) outside the blockchain" par. [0045] and "the system may include a terminal node 10, a verification node 20, a packaging node 30, and a blockchain 40[; a]mong them, the terminal node 10, the verification node 20, and the packaging node 30 may be electronic devices such as personal computers, smart phones, tablet computers, personal digital assistants, and servers[; t]hese electronic devices can be installed with various communication client applications, such as instant messaging tools, email clients, social platform software, audio and video software, and so on[; a]mong them, these electronic devices have memories, logical operation processors, control elements, and so on[; t]hese electronic devices can send data requests, or can receive data requests, and can also analyze, verify, and store data" par. [0039] or "[i]t should be noted that the implementation of the functional units shown in this embodiment may be hardware, software, firmware, or a combination thereof[; w]hen implemented in hardware, it can be, for example, an electronic circuit, an application specific integrated circuit (ASIC), appropriate firmware, a plug-in, a function card, and so on[; w]hen implemented in software, the elements of the present invention are programs or code segments used to perform required tasks[; t]he program or code segment may be stored in a machine-readable medium, or transmitted on a transmission medium or a communication link through a data signal carried in a carrier wave. "[m]achine-readable medium" may include any medium that can store or transmit information[; e]xamples of machine-readable media include electronic circuits, semiconductor memory devices, ROM, flash memory, erasable ROM (EROM), floppy disks, CD-ROMs, optical disks, hard disks, fiber optic media, radio frequency (RF) links, and so on[; t]he code segment can be downloaded via a computer network such as the Internet, an intranet, and so on" par. [0103] or "technical solution essentially or the part that contributes to the existing technology can be embodied in the form of a software product, and the computer software product can be stored in a computer-readable storage medium, such as ROM/RAM, magnetic A disc, an optical disc, etc., include a number of instructions to make a computer device (which may be a personal computer, a server, or a network device, etc.) execute the methods described in each embodiment or some parts of the embodiment" par. [0119]) 
    
        
            
                                
            
        
    

Claim 7, EXAMINER's Analysis: Claim 7 is not rejected under either 35 U.S.C. 102 or 35 U.S.C. 103. YIFENG and CHENGGEN and DESHPANDE (of which particularly YIFENG) is deemed the most similar relevant cited prior art. Claim 7 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. 
Regarding and as per CLAIM 7, the computer-implemented method of claim 1, wherein the client device is a multi-threaded client device, and a quantity of Nonce records in the Nonce list maintained in a blockchain indicates a transaction concurrency capability of the user account. (YIFENG: discloses "the system may include a terminal node 10, a verification node 20, a packaging node 30, and a blockchain 40[; a]mong them, the terminal node 10, the verification node 20, and the packaging node 30 may be electronic devices such as personal computers, smart phones, tablet computers, personal digital assistants, and servers[; t]hese electronic devices can be installed with various communication client applications, such as instant messaging tools, email clients, social platform software, audio and video software, and so on[; a]mong them, these electronic devices have memories, logical operation processors, control elements, and so on[; t]hese electronic devices can send data requests, or can receive data requests, and can also analyze, verify, and store data" par. [0039] or "[i]t should be noted that the implementation of the functional units shown in this embodiment may be hardware, software, firmware, or a combination thereof[; w]hen implemented in hardware, it can be, for example, an electronic circuit, an application specific integrated circuit (ASIC), appropriate firmware, a plug-in, a function card, and so on[; w]hen implemented in software, the elements of the present invention are programs or code segments used to perform required tasks[; t]he program or code segment may be stored in a machine-readable medium, or transmitted on a transmission medium or a communication link through a data signal carried in a carrier wave. "[m]achine-readable medium" may include any medium that can store or transmit information[; e]xamples of machine-readable media include electronic circuits, semiconductor memory devices, ROM, flash memory, erasable ROM (EROM), floppy disks, CD-ROMs, optical disks, hard disks, fiber optic media, radio frequency (RF) links, and so on[; t]he code segment can be downloaded via a computer network such as the Internet, an intranet, and so on" par. [0103] or "technical solution essentially or the part that contributes to the existing technology can be embodied in the form of a software product, and the computer software product can be stored in a computer-readable storage medium, such as ROM/RAM, magnetic A disc, an optical disc, etc., include a number of instructions to make a computer device (which may be a personal computer, a server, or a network device, etc.) execute the methods described in each embodiment or some parts of the embodiment" par. [0119] and "a non-repetitive interaction sequence number nonce within the preset interaction sequence number range" pars. [0018], [0048], [0101] or "an interactive sequence number nonce that is not repeated within the preset interactive sequence number range" par. [0043] and "embodiment can decouple serially processed information, thereby realizing parallel processing of information and ensuring the timeliness of information processing" par. [0025] or "parallel processing of information can be realized" par. [0045] or "the parallelism of information brought by Nonce randomization can be used" par. [0062] or "embodiment can use the parallelism of information brought by Nonce randomization" par. [0097] or "[w]ithout this technology, it will be difficult for the transaction party to issue multiple parallel transactions at the same time, causing a performance bottleneck; it is also difficult for the transaction party to determine whether a transaction request can return the processing result within a specified time, which greatly affects the immediacy of the transaction[; i]n fact, if there is no parallel processing and real-time processing attributes, it is difficult for the blockchain network to be used in the financial system" par. [0098]) 
    
        
            
                                
            
        
    

Claim 9, EXAMINER's Analysis: Claim 9 is not rejected under either 35 U.S.C. 102 or 35 U.S.C. 103. YIFENG and CHENGGEN and DESHPANDE is deemed the most similar relevant cited prior art. Claim 9 is an independent claim. 
Regarding and as per CLAIM 9, a non-transitory, computer-readable medium storing one or more instructions executable by a computer system and that upon execution cause the computer system to perform operations comprising: (YIFENG: discloses "the system may include a terminal node 10, a verification node 20, a packaging node 30, and a blockchain 40[; a]mong them, the terminal node 10, the verification node 20, and the packaging node 30 may be electronic devices such as personal computers, smart phones, tablet computers, personal digital assistants, and servers[; t]hese electronic devices can be installed with various communication client applications, such as instant messaging tools, email clients, social platform software, audio and video software, and so on[; a]mong them, these electronic devices have memories, logical operation processors, control elements, and so on[; t]hese electronic devices can send data requests, or can receive data requests, and can also analyze, verify, and store data" par. [0039] or "[i]t should be noted that the implementation of the functional units shown in this embodiment may be hardware, software, firmware, or a combination thereof[; w]hen implemented in hardware, it can be, for example, an electronic circuit, an application specific integrated circuit (ASIC), appropriate firmware, a plug-in, a function card, and so on[; w]hen implemented in software, the elements of the present invention are programs or code segments used to perform required tasks[; t]he program or code segment may be stored in a machine-readable medium, or transmitted on a transmission medium or a communication link through a data signal carried in a carrier wave. "[m]achine-readable medium" may include any medium that can store or transmit information[; e]xamples of machine-readable media include electronic circuits, semiconductor memory devices, ROM, flash memory, erasable ROM (EROM), floppy disks, CD-ROMs, optical disks, hard disks, fiber optic media, radio frequency (RF) links, and so on[; t]he code segment can be downloaded via a computer network such as the Internet, an intranet, and so on" par. [0103] or "technical solution essentially or the part that contributes to the existing technology can be embodied in the form of a software product, and the computer software product can be stored in a computer-readable storage medium, such as ROM/RAM, magnetic A disc, an optical disc, etc., include a number of instructions to make a computer device (which may be a personal computer, a server, or a network device, etc.) execute the methods described in each embodiment or some parts of the embodiment" par. [0119]) 
• 9 ¶ 2 • receiving, by a client device, an initialization instruction in advance of a transaction initiated by a user through a use account; Line Comment: (YIFENG: doesn't expressly and explicitly recite receiving, by a client device, an initialization instruction in advance of a transaction initiated by a user through a use account --- moreover (the sections of CITED PRIOR ART of Record relied upon thus far either alone or in any combination together: don't disclose, teach, or suggest this feature exactly as recited in a the same context of the entirety of this claim as previously noted at [Claim 1 Par. 2 herein regarding the above-identified combination]; 
• 9 ¶ 3 • in response to the initialization instruction, establishing a connection by the client device with a node device in a block chain and obtaining, by the client device, a Nonce list corresponding to the user account and that is maintained in a blockchain, the Nonce list comprising a plurality of Nonce records, each Nonce record comprising a composite structure including a group identifier indicating a group to which a transaction belongs, a Nonce value associated with the user account, and an index identifier indicating a rank of the Nonce record among the plurality of Nonce records in the Nonce list based upon the Nonce value; Line Comment: (YIFENG: doesn't expressly and explicitly recite in response to the initialization instruction, establishing a connection by the client device with a node device in a block chain and obtaining, by the client device, a Nonce list corresponding to the user account and that is maintained in a blockchain, the Nonce list comprising a plurality of Nonce records, each Nonce record comprising a composite structure including a group identifier indicating a group to which a transaction belongs, a Nonce value associated with the user account, and an index identifier indicating a rank of the Nonce record among the plurality of Nonce records in the Nonce list based upon the Nonce value --- moreover (the sections of CITED PRIOR ART of Record relied upon thus far either alone or in any combination together: don't disclose, teach, or suggest this feature exactly as recited in a the same context of the entirety of this claim as previously noted at [Claim 1 Par. 3 herein regarding the above-identified combination]; 
• 9 ¶ 4 • storing, by the client device, the Nonce list on the client device as a locally saved Nonce list, wherein the locally saved Nonce list is maintained by the client device; Line Comment: (YIFENG: doesn't expressly and explicitly recite storing, by the client device, the Nonce list on the client device as a locally saved Nonce list, wherein the locally saved Nonce list is maintained by the client device --- moreover (the sections of CITED PRIOR ART of Record relied upon thus far either alone or in any combination together: don't disclose, teach, or suggest this feature exactly as recited in a the same context of the entirety of this claim as previously noted at [Claim 1 Par. 4 herein regarding the above-identified combination]; 
• 9 ¶ 5 • after storing the Nonce list on the client device as the locally saved Nonce list, receiving, by the client device, a plurality of transactions initiated by a user through a user account, wherein the plurality of transactions need to be concurrently executed; Line Comment: (YIFENG: doesn't expressly and explicitly recite after storing the Nonce list on the client device as the locally saved Nonce list, receiving, by the client device, a plurality of transactions initiated by a user through a user account, wherein the plurality of transactions need to be concurrently executed --- moreover (the sections of CITED PRIOR ART of Record relied upon thus far either alone or in any combination together: don't disclose, teach, or suggest this feature exactly as recited in a the same context of the entirety of this claim as previously noted at [Claim 1 Par. 5 herein regarding the above-identified combination]; 
• 9 ¶ 6 • in response, accessing, by the client device, the locally saved Nonce list without exchanging data with the node device from which the Nonce list was obtained; Line Comment: (YIFENG: doesn't expressly and explicitly recite in response, accessing, by the client device, the locally saved Nonce list without exchanging data with the node device from which the Nonce list was obtained --- moreover (the sections of CITED PRIOR ART of Record relied upon thus far either alone or in any combination together: don't disclose, teach, or suggest this feature exactly as recited in a the same context of the entirety of this claim as previously noted at [Claim 1 Par. 6 herein regarding the above-identified combination]; 
• 9 ¶ 7 • obtaining, by the client device, from the locally saved Nonce list, available Nonce records that comprise a same group identifier for the plurality of transactions, wherein each available Nonce record is for a respective transaction of the plurality of transactions; See Prior Comment(s) at Claim 1 Par. 7; 
• 9 ¶ 8 • respectively adding, by the client device, the available Nonce records to the plurality of transactions; and See Prior Comment(s) at Claim 1 Par. 7; 
• 9 ¶ 9 • publishing, by the client device, the plurality of transactions in the blockchain, so that for each available record, a node device in the blockchain matches the available Nonce record in a corresponding transaction published by the client device with the Nonce records in the Nonce list maintained in the blockchain, and when the available Nonce record matches a target Nonce record in the Nonce list, the node device processes the corresponding transaction, and concurrently executes a plurality of the processed transactions with the same group identifier. See Prior Comment(s) at Claim 1 Par. 8; 
    
        
            
                                
            
        
    

Claim 10, EXAMINER's Analysis: Claim 10 is not rejected under either 35 U.S.C. 102 or 35 U.S.C. 103. YIFENG and CHENGGEN and DESHPANDE (of which particularly YIFENG) is deemed the most similar relevant cited prior art. Claim 10 is a dependent claim that directly depends upon parent claim 9, which is an independent claim. 
Regarding and as per CLAIM 10, the non-transitory, computer-readable medium of claim 9, wherein the plurality of transactions that need to be concurrently executed comprise a plurality of transactions of a same transaction type. See Prior Comment(s) at Claim 2 Par. 1; 
    
        
            
                                
            
        
    

Claim 11, EXAMINER's Analysis: Claim 11 is not rejected under either 35 U.S.C. 102 or 35 U.S.C. 103. YIFENG and CHENGGEN and DESHPANDE (of which particularly YIFENG and CHENGGEN and DESHPANDE) is deemed the most similar relevant cited prior art. Claim 11 is a dependent claim that directly depends upon parent claim 9, which is an independent claim. 
Regarding and as per CLAIM 11, the non-transitory, computer-readable medium of claim 9, the operations further comprise: (YIFENG: discloses "the system may include a terminal node 10, a verification node 20, a packaging node 30, and a blockchain 40[; a]mong them, the terminal node 10, the verification node 20, and the packaging node 30 may be electronic devices such as personal computers, smart phones, tablet computers, personal digital assistants, and servers[; t]hese electronic devices can be installed with various communication client applications, such as instant messaging tools, email clients, social platform software, audio and video software, and so on[; a]mong them, these electronic devices have memories, logical operation processors, control elements, and so on[; t]hese electronic devices can send data requests, or can receive data requests, and can also analyze, verify, and store data" par. [0039] or "[i]t should be noted that the implementation of the functional units shown in this embodiment may be hardware, software, firmware, or a combination thereof[; w]hen implemented in hardware, it can be, for example, an electronic circuit, an application specific integrated circuit (ASIC), appropriate firmware, a plug-in, a function card, and so on[; w]hen implemented in software, the elements of the present invention are programs or code segments used to perform required tasks[; t]he program or code segment may be stored in a machine-readable medium, or transmitted on a transmission medium or a communication link through a data signal carried in a carrier wave. "[m]achine-readable medium" may include any medium that can store or transmit information[; e]xamples of machine-readable media include electronic circuits, semiconductor memory devices, ROM, flash memory, erasable ROM (EROM), floppy disks, CD-ROMs, optical disks, hard disks, fiber optic media, radio frequency (RF) links, and so on[; t]he code segment can be downloaded via a computer network such as the Internet, an intranet, and so on" par. [0103] or "technical solution essentially or the part that contributes to the existing technology can be embodied in the form of a software product, and the computer software product can be stored in a computer-readable storage medium, such as ROM/RAM, magnetic A disc, an optical disc, etc., include a number of instructions to make a computer device (which may be a personal computer, a server, or a network device, etc.) execute the methods described in each embodiment or some parts of the embodiment" par. [0119]) 
• 11 ¶ 2 • in response to the plurality of transactions initiated by the user through the user account comprise a plurality of transaction groups, and each transaction group comprises a plurality of transactions that need to be concurrently executed, determining an execution order of the plurality of transaction groups; and See Prior Comment(s) at Claim 3 Par. 2; 
• 11 ¶ 3 • respectively obtaining the available Nonce records that comprise the same group identifier for each of the plurality of transaction groups from the locally saved Nonce list, wherein group identifiers of the plurality of transaction groups indicate the execution order of the plurality of transaction groups. See Prior Comment(s) at Claim 3 Par. 3; 
    
        
            
                                
            
        
    

Claim 13, EXAMINER's Analysis: Claim 13 is not rejected under either 35 U.S.C. 102 or 35 U.S.C. 103. YIFENG and CHENGGEN and DESHPANDE (of which particularly YIFENG and CHENGGEN and DESHPANDE) is deemed the most similar relevant cited prior art. Claim 13 is a dependent claim that directly depends upon parent claim 9, which is an independent claim. 
Regarding and as per CLAIM 13, the non-transitory, computer-readable medium of claim 9, wherein the Nonce records in the locally saved Nonce list maintained on the client device are marked as available by default, and the operations further comprise: (YIFENG: discloses "the terminal node 10 may be the initiator of the information to be processed or the receiver of the information" par. [0040] or "the Nonce setting method in this example can deliver the continuity of information to the information initiator (such as the terminal node 10) outside the blockchain" par. [0045] and "the nonce of each piece of information is definitely incremented, and the blockchain only needs to verify whether the nonce of the packaged information Tx is equal to the current nonce+1[; s]ince the nonce is smaller than the current nonce, the previously packaged Tx cannot be packaged again, and the attacker cannot forge the digital signature of the Tx, and therefore cannot manually modify the value of the nonce[; t]herefore, the traditional nonce continuous scheme does not have the problem of replay attacks[; o]nce the nonce is changed to a random value, the blockchain cannot determine whether the Tx has been packaged through a simple nonce increment attribute, so it is difficult to prevent replay attacks[; t]he introduction of blockLimit solves this problem[; s]pecifically, because a certain Tx (whether it is normally packed or replayed), it can only be packed into the block of [Tx.blockLimit-blockWindow, Tx.blockLimit][; t]herefore, the blockchain only needs to check whether the information initiated by the information initiator within the block height is duplicated" par. [0075]) 
• 13 ¶ 2 • marking the available Nonce records as unavailable in the locally saved Nonce list after obtaining, from the locally saved Nonce list maintained on the client device, the available Nonce records that comprise the same group identifier for the plurality of transactions that need to be concurrently executed and are initiated by the user through the user account. See Prior Comment(s) at Claim 5 Par. 2; 
    
        
            
                                
            
        
    

Claim 14, EXAMINER's Analysis: Claim 14 is not rejected under either 35 U.S.C. 102 or 35 U.S.C. 103. YIFENG and CHENGGEN and DESHPANDE (of which particularly YIFENG and DESHPANDE) is deemed the most similar relevant cited prior art. Claim 14 is a dependent claim that directly depends upon parent claim 13, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 9, which is an independent claim. 
Regarding and as per CLAIM 14, the non-transitory, computer-readable medium of claim 13, the operations further comprise: (YIFENG: discloses "the system may include a terminal node 10, a verification node 20, a packaging node 30, and a blockchain 40[; a]mong them, the terminal node 10, the verification node 20, and the packaging node 30 may be electronic devices such as personal computers, smart phones, tablet computers, personal digital assistants, and servers[; t]hese electronic devices can be installed with various communication client applications, such as instant messaging tools, email clients, social platform software, audio and video software, and so on[; a]mong them, these electronic devices have memories, logical operation processors, control elements, and so on[; t]hese electronic devices can send data requests, or can receive data requests, and can also analyze, verify, and store data" par. [0039] or "[i]t should be noted that the implementation of the functional units shown in this embodiment may be hardware, software, firmware, or a combination thereof[; w]hen implemented in hardware, it can be, for example, an electronic circuit, an application specific integrated circuit (ASIC), appropriate firmware, a plug-in, a function card, and so on[; w]hen implemented in software, the elements of the present invention are programs or code segments used to perform required tasks[; t]he program or code segment may be stored in a machine-readable medium, or transmitted on a transmission medium or a communication link through a data signal carried in a carrier wave. "[m]achine-readable medium" may include any medium that can store or transmit information[; e]xamples of machine-readable media include electronic circuits, semiconductor memory devices, ROM, flash memory, erasable ROM (EROM), floppy disks, CD-ROMs, optical disks, hard disks, fiber optic media, radio frequency (RF) links, and so on[; t]he code segment can be downloaded via a computer network such as the Internet, an intranet, and so on" par. [0103] or "technical solution essentially or the part that contributes to the existing technology can be embodied in the form of a software product, and the computer software product can be stored in a computer-readable storage medium, such as ROM/RAM, magnetic A disc, an optical disc, etc., include a number of instructions to make a computer device (which may be a personal computer, a server, or a network device, etc.) execute the methods described in each embodiment or some parts of the embodiment" par. [0119]) 
• 14 ¶ 2 • determining that a notification message indicating that a transaction is processed is received from the node device; and See Prior Comment(s) at Claim 6 Par. 2; 
• 14 ¶ 3 • in response, monotonically increasing the Nonce value in the available Nonce record in the locally saved Nonce list maintained on the client device based on a predetermined amplitude; and See Prior Comment(s) at Claim 6 Par. 3; 
• 14 ¶ 4 • re-marking the available Nonce record as available in the locally saved Nonce list maintained on the client device. See Prior Comment(s) at Claim 6 Par. 4; 
    
        
            
                                
            
        
    

Claim 15, EXAMINER's Analysis: Claim 15 is not rejected under either 35 U.S.C. 102 or 35 U.S.C. 103. YIFENG and CHENGGEN and DESHPANDE (of which particularly YIFENG) is deemed the most similar relevant cited prior art. Claim 15 is a dependent claim that directly depends upon parent claim 9, which is an independent claim. 
Regarding and as per CLAIM 15, the non-transitory, computer-readable medium of claim 9, wherein the client device is a multi-threaded client device, and a quantity of Nonce records in the Nonce list maintained in a blockchain indicates a transaction concurrency capability of the user account. See Prior Comment(s) at Claim 7 Par. 1; 
    
        
            
                                
            
        
    

Claim 17, EXAMINER's Analysis: Claim 17 is not rejected under either 35 U.S.C. 102 or 35 U.S.C. 103. YIFENG and CHENGGEN and DESHPANDE is deemed the most similar relevant cited prior art. Claim 17 is an independent claim. 
Regarding and as per CLAIM 17, a computer-implemented system, comprising: (YIFENG: discloses "the system may include a terminal node 10, a verification node 20, a packaging node 30, and a blockchain 40[; a]mong them, the terminal node 10, the verification node 20, and the packaging node 30 may be electronic devices such as personal computers, smart phones, tablet computers, personal digital assistants, and servers[; t]hese electronic devices can be installed with various communication client applications, such as instant messaging tools, email clients, social platform software, audio and video software, and so on[; a]mong them, these electronic devices have memories, logical operation processors, control elements, and so on[; t]hese electronic devices can send data requests, or can receive data requests, and can also analyze, verify, and store data" par. [0039] or "[i]t should be noted that the implementation of the functional units shown in this embodiment may be hardware, software, firmware, or a combination thereof[; w]hen implemented in hardware, it can be, for example, an electronic circuit, an application specific integrated circuit (ASIC), appropriate firmware, a plug-in, a function card, and so on[; w]hen implemented in software, the elements of the present invention are programs or code segments used to perform required tasks[; t]he program or code segment may be stored in a machine-readable medium, or transmitted on a transmission medium or a communication link through a data signal carried in a carrier wave. "[m]achine-readable medium" may include any medium that can store or transmit information[; e]xamples of machine-readable media include electronic circuits, semiconductor memory devices, ROM, flash memory, erasable ROM (EROM), floppy disks, CD-ROMs, optical disks, hard disks, fiber optic media, radio frequency (RF) links, and so on[; t]he code segment can be downloaded via a computer network such as the Internet, an intranet, and so on" par. [0103] or "technical solution essentially or the part that contributes to the existing technology can be embodied in the form of a software product, and the computer software product can be stored in a computer-readable storage medium, such as ROM/RAM, magnetic A disc, an optical disc, etc., include a number of instructions to make a computer device (which may be a personal computer, a server, or a network device, etc.) execute the methods described in each embodiment or some parts of the embodiment" par. [0119]) 
• 17 ¶ 2 • one or more computers; and (YIFENG: discloses "the system may include a terminal node 10, a verification node 20, a packaging node 30, and a blockchain 40[; a]mong them, the terminal node 10, the verification node 20, and the packaging node 30 may be electronic devices such as personal computers, smart phones, tablet computers, personal digital assistants, and servers[; t]hese electronic devices can be installed with various communication client applications, such as instant messaging tools, email clients, social platform software, audio and video software, and so on[; a]mong them, these electronic devices have memories, logical operation processors, control elements, and so on[; t]hese electronic devices can send data requests, or can receive data requests, and can also analyze, verify, and store data" par. [0039] or "[i]t should be noted that the implementation of the functional units shown in this embodiment may be hardware, software, firmware, or a combination thereof[; w]hen implemented in hardware, it can be, for example, an electronic circuit, an application specific integrated circuit (ASIC), appropriate firmware, a plug-in, a function card, and so on[; w]hen implemented in software, the elements of the present invention are programs or code segments used to perform required tasks[; t]he program or code segment may be stored in a machine-readable medium, or transmitted on a transmission medium or a communication link through a data signal carried in a carrier wave. "[m]achine-readable medium" may include any medium that can store or transmit information[; e]xamples of machine-readable media include electronic circuits, semiconductor memory devices, ROM, flash memory, erasable ROM (EROM), floppy disks, CD-ROMs, optical disks, hard disks, fiber optic media, radio frequency (RF) links, and so on[; t]he code segment can be downloaded via a computer network such as the Internet, an intranet, and so on" par. [0103] or "technical solution essentially or the part that contributes to the existing technology can be embodied in the form of a software product, and the computer software product can be stored in a computer-readable storage medium, such as ROM/RAM, magnetic A disc, an optical disc, etc., include a number of instructions to make a computer device (which may be a personal computer, a server, or a network device, etc.) execute the methods described in each embodiment or some parts of the embodiment" par. [0119]) 
• 17 ¶ 3 • one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, cause the one or more computers to perform operations comprising: (YIFENG: discloses "the system may include a terminal node 10, a verification node 20, a packaging node 30, and a blockchain 40[; a]mong them, the terminal node 10, the verification node 20, and the packaging node 30 may be electronic devices such as personal computers, smart phones, tablet computers, personal digital assistants, and servers[; t]hese electronic devices can be installed with various communication client applications, such as instant messaging tools, email clients, social platform software, audio and video software, and so on[; a]mong them, these electronic devices have memories, logical operation processors, control elements, and so on[; t]hese electronic devices can send data requests, or can receive data requests, and can also analyze, verify, and store data" par. [0039] or "[i]t should be noted that the implementation of the functional units shown in this embodiment may be hardware, software, firmware, or a combination thereof[; w]hen implemented in hardware, it can be, for example, an electronic circuit, an application specific integrated circuit (ASIC), appropriate firmware, a plug-in, a function card, and so on[; w]hen implemented in software, the elements of the present invention are programs or code segments used to perform required tasks[; t]he program or code segment may be stored in a machine-readable medium, or transmitted on a transmission medium or a communication link through a data signal carried in a carrier wave. "[m]achine-readable medium" may include any medium that can store or transmit information[; e]xamples of machine-readable media include electronic circuits, semiconductor memory devices, ROM, flash memory, erasable ROM (EROM), floppy disks, CD-ROMs, optical disks, hard disks, fiber optic media, radio frequency (RF) links, and so on[; t]he code segment can be downloaded via a computer network such as the Internet, an intranet, and so on" par. [0103] or "technical solution essentially or the part that contributes to the existing technology can be embodied in the form of a software product, and the computer software product can be stored in a computer-readable storage medium, such as ROM/RAM, magnetic A disc, an optical disc, etc., include a number of instructions to make a computer device (which may be a personal computer, a server, or a network device, etc.) execute the methods described in each embodiment or some parts of the embodiment" par. [0119]) 
• 17 ¶ 4 • receiving, by a client device, an initialization instruction in advance of a transaction initiated by a user through a use account; Line Comment: (YIFENG: doesn't expressly and explicitly recite receiving, by a client device, an initialization instruction in advance of a transaction initiated by a user through a use account --- moreover (the sections of CITED PRIOR ART of Record relied upon thus far either alone or in any combination together: don't disclose, teach, or suggest this feature exactly as recited in a the same context of the entirety of this claim as previously noted at [Claim 1 Par. 2 herein regarding the above-identified combination]; 
• 17 ¶ 5 • in response to the initialization instruction, establishing a connection by the client device with a node device in a block chain and obtaining, by the client device, a Nonce list corresponding to the user account and that is maintained in a blockchain, the Nonce list comprising a plurality of Nonce records, each Nonce record comprising a composite structure including a group identifier indicating a group to which a transaction belongs, a Nonce value associated with the user account, and an index identifier indicating a rank of the Nonce record among the plurality of Nonce records in the Nonce list based upon the Nonce value; Line Comment: (YIFENG: doesn't expressly and explicitly recite in response to the initialization instruction, establishing a connection by the client device with a node device in a block chain and obtaining, by the client device, a Nonce list corresponding to the user account and that is maintained in a blockchain, the Nonce list comprising a plurality of Nonce records, each Nonce record comprising a composite structure including a group identifier indicating a group to which a transaction belongs, a Nonce value associated with the user account, and an index identifier indicating a rank of the Nonce record among the plurality of Nonce records in the Nonce list based upon the Nonce value --- moreover (the sections of CITED PRIOR ART of Record relied upon thus far either alone or in any combination together: don't disclose, teach, or suggest this feature exactly as recited in a the same context of the entirety of this claim as previously noted at [Claim 1 Par. 3 herein regarding the above-identified combination]; 
• 17 ¶ 6 • storing, by the client device, the Nonce list on the client device as a locally saved Nonce list, wherein the locally saved Nonce list is maintained by the client device; Line Comment: (YIFENG: doesn't expressly and explicitly recite storing, by the client device, the Nonce list on the client device as a locally saved Nonce list, wherein the locally saved Nonce list is maintained by the client device --- moreover (the sections of CITED PRIOR ART of Record relied upon thus far either alone or in any combination together: don't disclose, teach, or suggest this feature exactly as recited in a the same context of the entirety of this claim as previously noted at [Claim 1 Par. 4 herein regarding the above-identified combination]; 
• 17 ¶ 7 • after storing the Nonce list on the client device as the locally saved Nonce list, receiving, by the client device, a plurality of transactions initiated by a user through a user account, wherein the plurality of transactions need to be concurrently executed; Line Comment: (YIFENG: doesn't expressly and explicitly recite after storing the Nonce list on the client device as the locally saved Nonce list, receiving, by the client device, a plurality of transactions initiated by a user through a user account, wherein the plurality of transactions need to be concurrently executed --- moreover (the sections of CITED PRIOR ART of Record relied upon thus far either alone or in any combination together: don't disclose, teach, or suggest this feature exactly as recited in a the same context of the entirety of this claim as previously noted at [Claim 1 Par. 5 herein regarding the above-identified combination]; 
• 17 ¶ 8 • in response, accessing, by the client device, the locally saved Nonce list without exchanging data with the node device from which the Nonce list was obtained; Line Comment: (YIFENG: doesn't expressly and explicitly recite in response, accessing, by the client device, the locally saved Nonce list without exchanging data with the node device from which the Nonce list was obtained --- moreover (the sections of CITED PRIOR ART of Record relied upon thus far either alone or in any combination together: don't disclose, teach, or suggest this feature exactly as recited in a the same context of the entirety of this claim as previously noted at [Claim 1 Par. 6 herein regarding the above-identified combination]; 
• 17 ¶ 9 • obtaining, by the client device, from the locally saved Nonce list, available Nonce records that comprise a same group identifier for the plurality of transactions, wherein each available Nonce record is for a respective transaction of the plurality of transactions; See Prior Comment(s) at Claim 1 Par. 7; 
• 17 ¶ 10 • respectively adding, by the client device, the available Nonce records to the plurality of transactions; and See Prior Comment(s) at Claim 1 Par. 7; 
• 17 ¶ 11 • publishing, by the client device, the plurality of transactions in the blockchain, so that for each available record, a node device in the blockchain matches the available Nonce record in a corresponding transaction published by the client device with the Nonce records in the Nonce list maintained in the blockchain, and when the available Nonce record matches a target Nonce record in the Nonce list maintained in the blockchain, the node device processes the corresponding transaction, and concurrently executes a plurality of the processed transactions with the same group identifier. See Prior Comment(s) at Claim 1 Par. 8; 
    
        
            
                                
            
        
    

Claim 18, EXAMINER's Analysis: Claim 18 is not rejected under either 35 U.S.C. 102 or 35 U.S.C. 103. YIFENG and CHENGGEN and DESHPANDE (of which particularly YIFENG) is deemed the most similar relevant cited prior art. Claim 18 is a dependent claim that directly depends upon parent claim 17, which is an independent claim. 
Regarding and as per CLAIM 18, the computer-implemented system of claim 17, wherein the plurality of transactions that need to be concurrently executed comprise a plurality of transactions of a same transaction type. See Prior Comment(s) at Claim 2 Par. 1; 
    
        
            
                                
            
        
    

Claim 19, EXAMINER's Analysis: Claim 19 is not rejected under either 35 U.S.C. 102 or 35 U.S.C. 103. YIFENG and CHENGGEN and DESHPANDE (of which particularly YIFENG and CHENGGEN and DESHPANDE) is deemed the most similar relevant cited prior art. Claim 19 is a dependent claim that directly depends upon parent claim 17, which is an independent claim. 
Regarding and as per CLAIM 19, the computer-implemented system of claim 17, the operations further comprise: (YIFENG: discloses "the system may include a terminal node 10, a verification node 20, a packaging node 30, and a blockchain 40[; a]mong them, the terminal node 10, the verification node 20, and the packaging node 30 may be electronic devices such as personal computers, smart phones, tablet computers, personal digital assistants, and servers[; t]hese electronic devices can be installed with various communication client applications, such as instant messaging tools, email clients, social platform software, audio and video software, and so on[; a]mong them, these electronic devices have memories, logical operation processors, control elements, and so on[; t]hese electronic devices can send data requests, or can receive data requests, and can also analyze, verify, and store data" par. [0039] or "[i]t should be noted that the implementation of the functional units shown in this embodiment may be hardware, software, firmware, or a combination thereof[; w]hen implemented in hardware, it can be, for example, an electronic circuit, an application specific integrated circuit (ASIC), appropriate firmware, a plug-in, a function card, and so on[; w]hen implemented in software, the elements of the present invention are programs or code segments used to perform required tasks[; t]he program or code segment may be stored in a machine-readable medium, or transmitted on a transmission medium or a communication link through a data signal carried in a carrier wave. "[m]achine-readable medium" may include any medium that can store or transmit information[; e]xamples of machine-readable media include electronic circuits, semiconductor memory devices, ROM, flash memory, erasable ROM (EROM), floppy disks, CD-ROMs, optical disks, hard disks, fiber optic media, radio frequency (RF) links, and so on[; t]he code segment can be downloaded via a computer network such as the Internet, an intranet, and so on" par. [0103] or "technical solution essentially or the part that contributes to the existing technology can be embodied in the form of a software product, and the computer software product can be stored in a computer-readable storage medium, such as ROM/RAM, magnetic A disc, an optical disc, etc., include a number of instructions to make a computer device (which may be a personal computer, a server, or a network device, etc.) execute the methods described in each embodiment or some parts of the embodiment" par. [0119]) 
• 19 ¶ 2 • in response to the plurality of transactions initiated by the user through the user account comprise a plurality of transaction groups, and each transaction group comprises a plurality of transactions that need to be concurrently executed, determining an execution order of the plurality of transaction groups; and See Prior Comment(s) at Claim 3 Par. 2; 
• 19 ¶ 3 • respectively obtaining the available Nonce records that comprise the same group identifier for each of the plurality of transaction groups from the locally saved Nonce list, wherein group identifiers of the plurality of transaction groups indicate the execution order of the plurality of transaction groups. See Prior Comment(s) at Claim 3 Par. 3; 
    
        
            
                                
            
        
    

Claim 21, EXAMINER's Analysis: Claim 21 is not rejected under either 35 U.S.C. 102 or 35 U.S.C. 103. YIFENG and CHENGGEN and DESHPANDE (of which particularly YIFENG and DESHPANDE) is deemed the most similar relevant cited prior art. Claim 21 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. 
Regarding and as per CLAIM 21, the computer-implemented method of claim 1, comprising updating (YIFENG: doesn't expressly and explicitly recite updating --- however DESHPANDE: clearly discloses, teaches, and/or suggests the feature -- "[a] ledger is a sequenced, tamper-resistant record of all state transitions of a blockchain[; s]tate transitions may result from chaincode invocations (i.e., transactions) submitted by participating parties (e.g., client nodes, ordering nodes, endorser nodes, peer nodes, etc.)[; a] transaction may result in a set of asset key-value pairs being committed to the ledger as one or more operands, such as creates, updates, deletes, and the like[; t]he ledger includes a blockchain (also referred to as a chain) which is used to store an immutable, sequenced record in blocks[; t]he ledger also includes a state database which maintains a current state of the blockchain[; t]here is typically one ledger per channel[; e]ach peer node maintains a copy of the ledger for each channel of which they are a member" par. [0028] and "to screen transactions may include identifying a number of different accounts and their corresponding transactions[; s]ome transactions may require a first amount of cost based on transaction size, others may have different transaction costs[; i]n this particular heuristic approach, the operations may include, for each account T, generate cost per unit (in kb) cost_unit_i[n] for each nonce value n=1, 2..., and S*=Set of transactions already picked[; i]nitially empty[; n]ext, while leftover blocksize and un-picked transactions size [less than] leftover blocksize: for each account i, pick cost_i_max=argmax n (cost_unit_i[n])[; t]he option is selected with a maximum cost s*, and the feasibility of adding to the block is checked and s* is added to S* and the leftover block_size is updated[; e]xamples of accounts with a number of transactions may include 1 (cost per kb for each transaction, size of transaction) with (3,2) for account A, (6,1) for account B and (2,2) for account C[; t]he transactions included=1, 2 (cost per kb for each transaction, size of transaction) may include (8,3) for A, (9,5) for B and (8,3) for C[; t]he transactions included=1, 2, 3 (cost per kb for each transaction, size of transaction) may provide (4,9) for A, (3,13) for B and (4,5) for C[; t]he result of an example execution is a set of transactions=[B: (9,5), A(3,2)1], with a total cost=9*5+3*2=51[; t]his example is provided merely to demonstrate different accounts, costs and transactions sizes and other values may be identified when performing heuristic analyses" par. [0049]), [See Remarks Below] , by the client device, based upon the adding the available Nonce records to the plurality of transactions, the available Nonce records as updated Nonce records, (YIFENG: discloses "[t]x=TData+nonce+blockLimit+Sign(TData+nonce+blockLimit, SK)" par. [0061] or "the parallelism of information brought by Nonce randomization can be used, and the determinism of information interaction brought by blockLimit can also be used by blockLimit" par. [0062] and "nonce" pars. [0005], [0010]-[0011], [0014]-[0016], [0018]-[0019], [0022]-[0025], [0043]-[0045], [0048], [0054]-[0055], [0064], [0075]-[0077], [0083], [0101]-[0102], [0104], [0107], [0109]-[0110] and "packaging is a method of recording user transactions by the blockchain, which means that the information sent by the user is recognized by the blockchain network and recorded in a certain block" par. [0046]) 
With respect to above-noted claimed element "updating" which is disclosed by DESHPANDE: the teachings and/or suggestions within the disclosure of YIFENG thus far relied upon does not mention within its writings the reciting explicitly and expressly of updating as required by the claim being considered. Nevertheless, herein relied upon are portions of the disclosure of DESHPANDE which sufficiently teaches the feature applicable to the claimed invention as commented about above with reference(s) to exemplary disclosures within DESHPANDE that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of YIFENG by adding or substituting the feature updating as taught and/or suggested by DESHPANDE, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were simply reckonable to that ordinarily skilled one person in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of YIFENG with these previously described teachings of "updating" sufficiently taught, suggested, and/or disclosed in DESHPANDE because that one artisan of skill having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of "management of blockchain transactions, and more particularly, to using a procedure for maximizing retention of transaction results". (DESHPANDE: par. [0001]). 
• 21 ¶ 2 • wherein each updated Nonce record, further comprises an availability indicator of the available Nonce record in the locally saved Nonce list. (YIFENG: discloses "[t]x=TData+nonce+blockLimit+Sign(TData+nonce+blockLimit, SK)" par. [0061] or "the parallelism of information brought by Nonce randomization can be used, and the determinism of information interaction brought by blockLimit can also be used by blockLimit" par. [0062] and "packaging is a method of recording user transactions by the blockchain, which means that the information sent by the user is recognized by the blockchain network and recorded in a certain block" par. [0046]) 
    
        
            
                                
            
        
    

Claim 22, EXAMINER's Analysis: Claim 22 is not rejected under either 35 U.S.C. 102 or 35 U.S.C. 103. YIFENG and CHENGGEN and DESHPANDE (of which particularly YIFENG and DESHPANDE) is deemed the most similar relevant cited prior art. Claim 22 is a dependent claim that directly depends upon parent claim 9, which is an independent claim. 
Regarding and as per CLAIM 22, the non-transitory, computer-readable medium of claim 9, comprising updating, by the client device, based upon the adding the available Nonce records to the plurality of transactions, the available Nonce records as updated Nonce records, See Prior Comment(s) at Claim 21 Par. 1; 
• 22 ¶ 2 • wherein each updated Nonce record, further comprises an availability indicator of the available Nonce record in the locally saved Nonce list. See Prior Comment(s) at Claim 21 Par. 2; 
    
        
            
                                
            
        
    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPub No. US 20170149819 A1 by Androulaki; Elli et al. discloses RESISTING REPLAY ATTACKS EFFICIENTLY IN A PERMISSIONED AND PRIVACY- PRESERVING BLOCKCHAIN NETWORK.
USPGPub No. US 20100275020 A1 by Aramaki; Takashi et al. discloses COMMUNICATION METHOD, COMMUNICATION SYSTEM, MOBILE NODE AND COMMUNICATION NODE.
USPGPub No. US 20200119936 A1 by Balasaygun; Mehmet et al. discloses DISTRIBUTED LEDGER AND BLOCKCHAIN TO CONFIRM VALIDITY OF CALL RECORDINGS.
USPGPub No. US 20200052880 A1 by Bathen; Luis Angel D. et al. discloses AD-HOC TRUSTED GROUPS ON A BLOCKCHAIN.
USPGPub No. US 20190123895 A1 by BLAKE; Shaun Keith et al. discloses METHODS AND APPARATUS FOR VERIFYING A USER TRANSACTION.
USPGPub No. US 20200090177 A1 by Brown; Richard G. discloses REISSUING OBLIGATIONS TO PRESERVE PRIVACY.
USPGPub No. US 20190165930 A1 by Castinado; Joseph et al. discloses Blockchain-Based Unexpected Data Detection.
USPGPub No. US 20180284755 A1 by Cella; Charles Howard et al. discloses METHODS AND SYSTEMS FOR DATA STORAGE IN AN INDUSTRIAL INTERNET OF THINGS DATA COLLECTION ENVIRONMENT WITH LARGE DATA SETS.
USPGPub No. US 20190319798 A1 by Chalkias; Konstantinos discloses BLOCKCHAIN POST-QUANTUM SIGNATURE SCHEME.
USPGPub No. US 20190103973 A1 by Chalkias; Konstantinos et al. discloses HASH SUBTREES FOR GROUPING COMPONENTS BY COMPONENT TYPE.
USPGPub No. US 20200082361 A1 by Chan; Chun Fai et al. discloses SYSTEM AND METHOD FOR CONTROLLING A LEDGER OF TRANSACTIONS.
USPGPub No. US 20200136808 A1 by Chasko; Stephen et al. discloses CRYPTOGRAPHIC OPERATIONS USING INTERNET OF THINGS DEVICE POOL.
USPGPub No. US 20200213125 A1 by DESTEFANIS; Giuseppe et al. discloses COMPUTER-IMPLEMENTED SYSTEM AND METHOD ENABLING SECURE STORAGE OF A LARGE BLOCKCHAIN OVER A PLURALITY OF STORAGE NODES.
USPGPub No. US 20200278963 A1 by DESTEFANIS; Giuseppe et al. discloses COMPUTER-IMPLEMENTED SYSTEM AND METHOD FOR MANAGING TRANSACTIONS OVER A BLOCKCHAIN NETWORK.
USPGPub No. US 20200186336 A1 by DESTEFANIS; Giuseppe et al. discloses METHODS AND SYSTEMS TO ESTABLISH TRUSTED PEER-TO-PEER COMMUNICATIONS BETWEEN NODES IN A BLOCKCHAIN NETWORK.
USPGPub No. US 20170212781 A1 by DILLENBERGER; Donna Eng et al. discloses PARALLEL EXECUTION OF BLOCKCHAIN TRANSACTIONS.
USPGPub No. US 20200374129 A1 by DILLES; Jacob S. et al. discloses SYSTEMS AND METHODS FOR CREATING A DIGITAL ID RECORD AND METHODS OF USING THEREOF.
USPGPub No. US 20200106610 A1 by Doddavula; Shyam Kumar et al. discloses SYSTEM AND METHOD FOR DECENTRALIZED IDENTITY MANAGEMENT, AUTHENTICATION AND AUTHORIZATION OF APPLICATIONS.
USPGPub No. US 20180253702 A1 by Dowding; Paul F. discloses BLOCKCHAIN SOLUTIONS FOR FINANCIAL SERVICES AND OTHER TRANSACTIONS-BASED INDUSTRIES.
USPGPub No. US 20110029773 A1 by Effenberger; Frank J. discloses Optical Network Terminal Management Control Interface-Based Passive Optical Network Security Enhancement.
USPGPub No. US 20170251014 A1 by Eisen; Ori discloses ANTI-REPLAY SYSTEMS AND METHODS.
USPGPub No. US 20190281036 A1 by Eisen; Ori et al. discloses SYSTEMS AND METHODS FOR DISTRIBUTION OF SELECTED AUTHENTICATION INFORMATION FOR A NETWORK OF DEVICES.
USPGPub No. US 20210081938 A1 by Falk; Rainer discloses METHOD AND APPARATUS FOR COMPUTER-ASSISTED PROVISION OF A SECURITY-PROTECTED DIGITAL TWIN.
USPGPub No. US 20200293361 A1 by Falk; Rainer discloses METHOD AND DISTRIBUTED DATABASE SYSTEM FOR COMPUTER-AIDED EXECUTION OF A PROGRAM CODE.
USPGPub No. US 20200117585 A1 by FALK; RAINER discloses METHOD AND APPARATUS FOR COMPUTER-AIDED TESTING OF A BLOCKCHAIN.
USPGPub No. US 20200021443 A1 by FALK; RAINER discloses METHOD AND TIMER FOR PROVIDING SECURITY-PROTECTED TIME INFORMATION.
USPGPub No. US 20160292672 A1 by FAY; Thomas et al. discloses SYSTEMS AND METHODS OF BLOCKCHAIN TRANSACTION RECORDATION.
USPGPub No. US 20200013050 A1 by Finlow-Bates; Keir et al. discloses BLOCKCHAIN BASED PAYMENTS FOR DIGITAL CERTIFICATE PROVISIONING OF INTERNET OF THINGS DEVICES.
USPGPub No. US 20180359096 A1 by Ford; Bryan et al. discloses Cryptographically Verifiable Data Structure Having Multi-Hop Forward and Backwards Links and Associated Systems and Methods.
USPGPub No. US 20190354076 A1 by Henson; David et al. discloses Method and System for Dynamic Power Delivery to a Flexible Datacenter Using Unutilized Energy Sources.
USPGPub No. US 20190253524 A1 by HOSHIZUKI; Yusuke discloses SERVER APPARATUS, CLIENT APPARATUS, AND DATA PROCESSING SYSTEM.
USPGPub No. US 20200044854 A1 by Hsueh; Chih-Wen discloses ESTIMABLE PROOF-OF-WORK FOR BLOCKCHAIN.
USPGPub No. US 20200272618 A1 by Hughes; Daniel Patrick discloses DISTRIBUTED LEDGER TECHNOLOGY.
USPGPub No. US 20200007558 A1 by INOKUCHI; Masaki et al. discloses INFORMATION VERIFICATION SYSTEM, INFORMATION VERIFICATION DEVICE, METHOD AND PROGRAM.
USPGPub No. US 20180308094 A1 by Jayaram; Arjun et al. discloses TIME STAMPING SYSTEMS AND METHODS.
USPGPub No. US 20030041265 A1 by Lagimonier, Todd et al. discloses System for efficiently handling cryptographic messages containing nonce values in a wireless connectionless environment without compromising security.
USPGPub No. US 20190164150 A1 by Lee; Jisoo et al. discloses Using Blockchain Ledger for Selectively Allocating Transactions to User Accounts.
USPGPub No. US 20080148052 A1 by Lindsley; Brett L. discloses METHOD AND SYSTEM FOR AUTHENTICATION BONDING TWO DEVICES AND SENDING AUTHENTICATED EVENTS.
USPGPub No. US 20080077795 A1 by MacMillan; David M. discloses Method and apparatus for two-way authentication without nonces.
USPGPub No. US 20190188086 A1 by Maeda; Kumiko et al. discloses REDUNDANCY REDUCTION IN BLOCKCHAINS.
USPGPub No. US 20200387893 A1 by MAIM; Enrico discloses METHODS AND SYSTEMS FOR EXECUTING SMART CONTRACTS IN SECURE ENVIRONMENTS.
USPGPub No. US 20190013943 A1 by MAIM; Enrico discloses METHODS AND SYSTEMS IMPLEMENTED IN A NETWORK ARCHITECTURE WITH NODES CAPABLE OF PERFORMING MESSAGE-BASED TRANSACTIONS.
USPGPub No. US 20200026785 A1 by Patangia; Vishal et al. discloses Data Manifest as a Blockchain Service.
USPGPub No. US 20200119904 A1 by Philyaw; Richard W. et al. discloses TAMPER-PROOF PRIVILEGED USER ACCESS SYSTEM LOGS.
USPGPub No. US 20210021424 A1 by PUNAL; Oscar et al. discloses TECHNIQUE FOR COMPUTING A BLOCK IN A BLOCKCHAIN NETWORK.
USPGPub No. US 20180293547 A1 by RANDHAWA; JASPREET discloses METHODS AND SYSTEMS FOR EMPLOYMENT AND EDUCATION VERIFICATION USING BLOCKCHAIN.
USPGPub No. US 20170269186 A1 by SHARMA; SAHIL et al. discloses LOCALIZATION SYSTEM COMPRISING MULTIPLE BEACONS AND AN ASSIGNMENT SYSTEM.
USPGPub No. US 20170228731 A1 by Sheng; Xinxin et al. discloses Computationally Efficient Transfer Processing and Auditing Apparatuses, Methods and Systems.
USPGPub No. US 20190147532 A1 by Singh; Awadhesh Pratap et al. discloses CRYPTO - MACHINE LEARNING ENABLED BLOCKCHAIN BASED PROFILE PRICER.
USPGPub No. US 20170316390 A1 by Smith; Jonathan Robert et al. discloses METHODS AND SYSTEMS OF REVOKING AN ATTESTATION TRANSACTION USING A CENTRALIZED OR DISTRIBUTED LEDGER.
USPGPub No. US 20200067708 A1 by Subba; Girish Banavathi Venkata discloses METHOD FOR ENSURING SECURITY OF AN INTERNET OF THINGS NETWORK.
USPGPub No. US 20200313884 A1 by TREVETHAN; Thomas discloses SMART CONTRACT EXECUTION USING DISTRIBUTED COORDINATION.
USPGPub No. US 20190370806 A1 by Wang; Jiyuan et al. discloses BLOCKCHAIN-BASED TRANSACTION PROCESSING METHOD AND APPARATUS, AND ELECTRONIC DEVICE.
USPGPub No. US 20190066228 A1 by Wright; Craig Steven discloses CRYPTOGRAPHIC METHOD AND SYSTEM FOR SECURE EXTRACTION OF DATA FROM A BLOCKCHAIN.
USPGPub No. US 20190158470 A1 by Wright; Craig Steven et al. discloses OPERATING SYSTEM FOR BLOCKCHAIN IOT DEVICES.
USPGPub No. US 20190050832 A1 by Wright; Craig Steven et al. discloses METHOD AND SYSTEM FOR EFFICIENT TRANSFER OF CRYPTOCURRENCY ASSOCIATED WITH A PAYROLL ON A BLOCKCHAIN THAT LEADS TO AN AUTOMATED PAYROLL METHOD AND SYSTEM BASED ON SMART CONTRACTS.
USPGPub No. US 20140133656 A1 by Wurster; Charles S. et al. discloses Preserving Security by Synchronizing a Nonce or Counter Between Systems.
USPGPub No. US 20070101412 A1 by Yang; Lie et al. discloses Low code-footprint security solution.
USPGPub No. US 20170011062 A1 by Zaveri; Pinkesh et al. discloses FLOW CONTROL TECHNIQUE FOR EOS SYSTEM.
USPGPub No. US 20200052996 A1 by ZHU; DAXIN et al. discloses CONSENSUS INCENTIVE METHOD FOR BLOCKCHAIN.
USPGPub No. US 20170005804 A1 by ZINDER; Alex discloses SYSTEMS AND METHODS OF SECURE PROVENANCE FOR DISTRIBUTED TRANSACTION DATABASES.
    
        
            
                                
            
        
    


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E. SMITH whose telephone number is 571- 272-8645.  The examiner can normally be reached Monday through Wednesday from 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        05/25/2022